                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                             No. 13-CR-1001-CJW-MAR

 vs.
                                                                ORDER
 RORY ZIRKELBACH,

               Defendant.

                             ____________________________

                                  I.   INTRODUCTION
        This matter is before the Court on defendant’s amended motion for compassionate
release filed on April 6, 2021. (Doc. 61). On April 13, 2021, the government timely
filed a resistance. (Doc. 71). On April 20, 2021, defendant timely filed a reply. (Doc.
73). On June 2, 2021, defendant filed a supplement to his motion. (Doc. 74). For the
following reasons, the Court denies defendant’s motion.
                            II.    RELEVANT BACKGROUND
        On May 31, 2012, defendant attempted to manufacture methamphetamine on the
second floor of his residence, a duplex in Dubuque, Iowa. (Doc. 28, at 4). At some
point in the manufacturing process, a fire erupted. (Id.). After defendant unsuccessfully
attempted to extinguish the fire, his then-girlfriend fled the residence through the front
door. (Id.). Defendant’s girlfriend then reentered the residence, locked the front door
from the inside, and the pair of them exited through the back door. (Id.). Neither
defendant nor his girlfriend attempted to alert their neighbors in the attached residence of
the fire, even though the neighbor was standing on the front porch. (Id.). The neighbor
was ultimately alerted to the fire by a passing bus driver. (Id.). The neighbor ran inside




                                             1


       Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 1 of 18
her half of the building to extract her sleeping two-year-old child from a second-floor
bedroom, which had begun to fill with smoke. (Id.).
      On September 5, 2012, police investigated a reported burglary at a hotel in
Dubuque. (Id.). After searching the hotel room where defendant had been staying,
police located a stolen television and evidence that defendant had manufactured
methamphetamine there. (Id.). Defendant later admitted to stealing the television. (Id.).
On November 19, 2012, police executed a search warrant at defendant’s residence in
Dubuque. (Id., at 5). This search uncovered evidence that defendant had recently
manufactured methamphetamine there as well. (Id.).
      On January 9, 2013, a grand jury returned an Indictment charging defendant with
three counts of manufacturing and attempting to manufacture methamphetamine after
having been convicted of a felony drug offense. (Doc. 2). Count 1 further alleged that
the offense occurred within 1,000 feet of a school and a playground. (Id., at 1). On
January 14, 2013, defendant appeared before the Honorable Jon S. Scoles, United States
Chief Magistrate Judge, pleaded not guilty to all three counts, and was detained pending
trial. (Doc. 8). On January 28, 2013, defendant changed his plea to guilty to Count 1
under a plea agreement with the government. (Docs. 20 & 22). On March 15, 2013,
the Court accepted defendant’s plea. (Doc. 24).
      On April 26, 2013, the United States Probation Officer (“USPO”) filed
defendant’s final presentence investigation report (“PSR”). (Doc 28). Defendant was,
at that time, 43 years old. (Id., at 2). Defendant was a lifelong Dubuque, Iowa resident.
(Id., at 22). Although he had earned a GED, his employment history was inconsistent,
and he reported that he had been living on disability payments for the last two years.
(Id., at 23–24). Defendant had two children who resided with their respective mothers.
(Id., at 21–22). Defendant’s younger child tested positive for methamphetamine at age
two. (Id., at 22). Defendant had used methamphetamine since age 30 with a history of
using the drug daily, alongside a sporadic history of using alcohol, marijuana, and

                                           2


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 2 of 18
cocaine. (Id., at 23). Defendant was diagnosed with Tourette syndrome at age 20, with
symptoms remaining consistent through the date of his conviction. (Id. at 22). Defendant
otherwise had no relevant medical conditions or health issues at that time. Defendant’s
criminal history was extensive. The USPO noted that defendant had been “arrested
nearly every year since age 18,” (Doc. 28-2, at 2), and had been convicted of 31 offenses,
including burglary, theft, domestic abuse assault, and drug related offenses. (Doc. 28,
at 8–21). Defendant committed at least 16 of those offenses while on probation or parole.
(Id.).
         On June 3, 2013, the Court sentenced defendant. (Doc. 32). The PSR designated
defendant as a career offender under United States Sentencing Guidelines (“USSG”)
Section 4B1.1 based on three prior felony convictions for controlled substance offenses:
(1) a 1998 Iowa conviction for Possession With Intent to Deliver Amphetamine, (2) a
1998 Iowa conviction for Possession With Intent to Deliver Cocaine, and (3) a 2003
Illinois conviction for Unlawful Possession of Methamphetamine Manufacturing
Chemicals. (Doc. 28, at 13–14, 17). Defendant was in criminal history category VI
with a total offense level of 31, resulting in a guideline range of 188 to 235 months’
imprisonment followed by six years to life on supervised release. (Id., at 26). The Court
sentenced defendant to 235 months, at the top of the guideline range, followed by 10
years on supervised released. (Doc. 33). The Court also ordered defendant to pay
restitution in the amount of $40,803.64. (Id., at 5).
         On June 17, 2013, defendant timely appealed his judgment to the Eighth Circuit
Court of Appeals, challenging both the application and constitutionality of the sentencing
guidelines. (Doc. 36, at 2). On August 12, 2013, however, the Eighth Circuit granted
defendant’s motion to dismiss the appeal under Federal Rules of Appellate Procedure
42(b). (Doc. 48). On June 30, 2015, the Court sua sponte declined to reduce defendant’s
sentence in light of Amendment 782. (Doc. 51). The Court concluded that, because



                                            3


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 3 of 18
defendant was sentenced as a career offender, he was ineligible for a reduction. (Id. at
3–4).
         On May 8, 2016, defendant filed a motion to vacate, set aside, or correct sentence
under Title 28, United States Code, Section 2255. Zirkelbach v. United States, No. 16-
CV-1015-LRR, (Doc. 1). In a subsequent motion to amend his petition, defendant
explained that his initial Section 2255 motion was misinformed and, notwithstanding, he
argued that this Court improperly sentenced him under the career offender enhancement.
Id. (Docs. 4 & 5). Defendant relied on Mathis v. United States, 136 S. Ct. 2243 (2016),
which clarified the proper application of the categorical approach used in determining
predicate offenses for the career offender enhancement. Id. (Docs. 4 & 5). On October
2, 2017, the Court denied defendant’s initial motion and his motion to amend on the
ground that they were untimely under the limitations period of Section 2255(f). Id. (Doc.
6). The Court noted that Mathis did not recognize a new right made retroactively
applicable on collateral review, and thus concluded Mathis did not overcome the
limitations period of Section 2255(f). Id. On November 6, 2017, defendant timely sought
a certificate of appealability from the Eighth Circuit Court of Appeals. Id. (Doc. 8).
On February 8, 2018, the Eighth Circuit dismissed the appeal. Id. (Doc. 13).
         On March 18, 2021, defendant filed a pro se motion for compassionate release.
(Doc. 53); see also (Doc. 58). On March 23, 2021, the Court appointed counsel to
defendant. (Doc. 54). On April 6, 2021, defendant filed his amended motion now before
the Court. (Doc. 61). Defendant, now 52 years old, is currently incarcerated at Forrest
City Medium FCI with a projected release date of October 4, 2029.1
                   III.   COMPASSIONATE RELEASE STANDARDS
         A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence


1
    Find an Inmate., BOP, https://www.bop.gov/inmateloc.

                                              4


       Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 4 of 18
through “compassionate release.”       A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons [(“BOP”)] to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Although
some courts disagree, this Court holds that defendants are not required to administratively
appeal a warden’s denial and may satisfy Section 3582(c)(1)(A) by waiting 30 days from
the date the warden receives their request before filing a motion for compassionate release
in the courts. United States v. Burnside, 467 F. Supp. 3d 659, 667 (N.D. Iowa 2020)
(compiling cases).
       A court may only reduce the defendant’s sentence, however, after considering the
factors set forth in Title 18, United States Code, Section 3553(a) to the extent they are
applicable, and finding that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the [Bureau of Prisons] that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
       Congress delegated authority to the Sentencing Commission to “describe what
should be considered extraordinary and compelling reasons for sentence reduction.” 28
U.S.C. § 994(t). The Sentencing Commission’s applicable policy statement defining
“extraordinary and compelling reasons” is USSG Section 1B1.13—however, this
statement is at least partly anachronistic. Section 1B1.13 predates the First Step Act of

                                             5


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 5 of 18
the 2018 amendments to Section 3582(c)(1)(A) which enabled defendants to bring
motions for compassionate release on their own behalf. In the absence of an update by
the Sentencing Commission, the Court maintains—along with a majority of the Courts of
Appeals2—that Section 1B1.13 is therefore not binding on motions filed by defendants
after the First Step Act. See United States v. Crandall, No. 89-CR-21-CJW-MAR, 2020
WL 7080309, at *5 (N.D. Iowa Dec. 3, 2020). The Court recognizes, however, that
Section 1B1.13 is still a helpful guidepost in determining whether extraordinary and
compelling reasons exist to release a defendant.3 Id. at *6. Courts of Appeals have
similarly instructed that the Policy Statement, although not binding, “may inform a
district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant.” United


2
 See United States v. Long, 997 F.3d 342, 355 (D.C. Cir. 2021); United States v. Brooker, 976
F.3d 228, 234–37 (2d. Cir. 2020); United States v. McCoy, 981 F.3d 271, 281–84 (4th Cir.
2020); United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); United States v. Jones, 980
F.3d 1098, 1109–11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir.
2020); United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021); United States v. McGee, 992
F.3d 1035, 1050 (10th Cir. 2021). But see United States v. Bryant, 996 F.3d 1243, 1262 (11th
Cir. 2021) (holding that section “1B1.13 is still an applicable policy statement for a Section
3582(c)(1)(A) motion, no matter who files it.”).
The Eighth Circuit has thus far avoided directly addressing the issue in several recent
cases: United States v. Gater, No. 20-2158, 2021 WL 2069968, at *2 (8th Cir. May 24, 2021)
(“We need not decide whether the statute supersedes the list of circumstances set forth in the
policy statement.”); United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020) (“We need not
determine whether the district court erred in adhering to the policy statements
in §1B1.13”); United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020), reh’g denied (Nov.
2, 2020).
3
  The “extraordinary and compelling” standard under Section 3582(c)(1)(A) carries the same
meaning whether brought by the BOP or by a defendant. See United States v. Ebbers, 432 F.
Supp. 3d 421, 427 (S.D.N.Y. 2020) (“[T]here is no indication in the text [of Section
3582(c)(1)(A)] or the [Sentencing Commission’s] policy statements that the identity of the
movant should affect the meaning of the phrase ‘extraordinary and compelling reasons.’”);
accord United States v. Logan, Case No. 97-CR-0099(3) (PJS/RLE), 2021 WL 1221481,
at *4 (D. Minn. Apr. 1, 2021); United States v. Grunig, Case No. 09-CR-736 (HEA), 2021
WL 84489, at *2 (E.D. Mo. Jan. 11, 2021).



                                              6


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 6 of 18
States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021); United States v. Gunn, 980 F.3d
1178, 1180 (7th Cir. 2020) (“[W]e do not see the absence of an applicable policy
statement as creating a sort of Wild West in court, with every district judge having an
idiosyncratic release policy.”).
       Section 1B1.13 provides that extraordinary and compelling reasons exist when the
defendant is (1) suffering from a terminal illness; (2) suffering from a serious physical
or medical condition, a functional or cognitive impairment, or physical or mental
deterioration due to aging which substantially diminishes the defendant’s ability to care
for themselves within the facility and from which the defendant is not expected to recover;
(3) at least 65 years old, experiencing serious deterioration due to age, and has served at
least 10 years or 75 percent of their sentence; (4) experiencing a change in family
circumstances, namely the death or incapacitation of the caregiver of the defendant’s
minor child or the incapacitation of the defendant’s spouse who now requires the
defendant’s care; or (5) experiencing some other extraordinary and compelling reason as
determined by the BOP. USSG § 1B1.13 cmt. n.1.
                                   IV.   DISCUSSION
       A.     Exhaustion of Administrative Remedies
       Defendant submitted his request for compassionate release to the warden of his
facility on August 1, 2020. (Doc. 61-5, at 3). On December 22, 2020, the warden
denied this request. (Id., at 1–2). The Court finds defendant has fulfilled the exhaustion
requirement of Section 3582(c)(1)(A) because 30 days have lapsed from the date the
warden received his request. See Burnside, 467 F. Supp. 3d at 665–67 (holding a
defendant has met the exhaustion requirement if 30 days have passed since the defendant’s
request regardless of whether the warden denies the request).
       B.     Extraordinary and Compelling Reason
       In asserting an extraordinary and compelling reason for a sentence reduction,
defendant cites two separate bases. First, defendant argues his current medical conditions

                                            7


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 7 of 18
and corresponding vulnerability to COVID-19 compel a sentence reduction. (Doc. 66,
at 4–19). Second, defendant argues that his current term of incarceration is the result of
a misapplication of the sentencing guidelines under the applicable law at the time of his
original sentence, resulting in a disparate and excessive sentence. (Id. at 19–30); see
also (Doc. 73, at 2–5). The Court will address both bases in turn.
             1.     COVID-19 and Defendant’s Health Conditions
      Defendant first argues an extraordinary and compelling reason for release is
present because, even though he already contracted and recovered from COVID-19 and
is now fully vaccinated against the virus, his various long-term health conditions put him
at high risk of death if he is reinfected with the COVID-19 virus or a variant. (Doc. 66,
at 5–19).   The government argues these grounds are insufficient, emphasizing that
defendant’s vaccination and the declining threat of COVID-19 in the BOP substantially
mitigate the risk defendant faces while incarcerated. (Doc. 71, at 5–18).
      The Court has previously held that the threat of COVID-19 infection at a
defendant’s specific facility or within the BOP generally may constitute an extraordinary
and compelling reason for compassionate release if the defendant is particularly
susceptible to COVID-19 due to their age or underlying health conditions. See Burnside,
467 F. Supp. 3d at 667–71 (compiling cases). More recently, however, the Court
recognized the waning threat COVID-19 poses within the BOP:
      Even if defendant’s diabetes were serious or uncontrolled enough to raise
      concern about the complications it may pose vis-à-vis COVID-19, the Court
      would still deny release because the threat posed to prisoners by the virus
      has substantially diminished in recent months. The BOP has gone to great
      lengths to contain the virus and is administering vaccines throughout its
      facilities. Every indication is that the spread within the BOP—particularly
      at defendant’s facility—is now minimal. The risk posed to defendant by
      COVID-19 is therefore minimal.

United States v. Saeed, 15-CR-2005-CJW-MAR-2, (Doc. 214) (Mar. 18, 2021). The
“vast majority” of courts have concluded that an inmate’s vaccination significantly

                                            8


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 8 of 18
diminishes the possibility that COVID-19 conditions will constitute an extraordinary and
compelling reason warranting compassionate release. United States v. Singh, No. 4:15-
CR-00028-11, 2021 WL 928740, at *3 (M.D. Pa. Mar. 11, 2021) (denying release for
inmate with obesity and Type II diabetes when inmate had received both doses of the
Moderna vaccine); see also United States v. Peel, No. 14-cr-00192 KJM CKD, 2021 WL
2875658 (E.D. Cal. July 8, 2021) (denying relief to an inmate in his seventies suffering
from hypertension, chronic obstructive pulmonary disease, benign hypertrophy of
prostate, chronic viral hepatitis C, and malignant neoplasm of prostate, ultimately
because he received a vaccine); United States v. Hardaway, No. CR 15-60(2)
ADM/BRT, 2021 WL 2680245, at *2 (D. Minn. June 30, 2021) (“Any risk of
[defendant] becoming reinfected and seriously ill from COVID-19 has been substantially
reduced because he is now fully vaccinated.”); United States v. Williams, No. 16-251
(DWF/KMM), 2021 WL 1087692, at *3 (D. Minn. Mar. 22, 2021) (same); United States
v. Godoy-Machuca, No. CR-16-01508-001-PHX-DJH, 2021 WL 961780, at *2 (D. Ariz.
Mar. 15, 2021) (denying relief to defendant with Type II diabetes, hypertension, obesity,
and other ailments because defendant was fully vaccinated and had already once
contracted and recovered from COVID-19); United States v. McGill, No. SAG-15-0037,
2021 WL 662182, at *5 (D. Md. Feb. 19, 2021) (same); United States v. Wakefield, No.
1:19-cr-00095-MR-WCM, 2021 WL 640690, at *3 (W.D.N.C. Feb. 18, 2021) (same).
      The Centers for Disease Control and Prevention (“CDC”) states that the “[r]isk
of SARS-CoV-2 infection is minimal for fully vaccinated people.” 4 Specifically, the
CDC indicates that the Moderna vaccine is highly and widely effective, preventing 94.1%
of infections in clinical trials across diverse demographics.5 Furthermore, even without

4
  CDC, Guidance for Fully Vaccinated People, https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/fully-vaccinated-guidance.html.
5
     CDC,      Moderna,      https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-
vaccines/Moderna.html.

                                            9


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 9 of 18
vaccination, “[c]ases of reinfection with COVID-19 have been reported, but remain
rare.”6
         Defendant asserts, and his medical records confirm, that he is 52 years old and
suffers from several long-term physical health conditions—type II diabetes, obesity,
hypertension, and hyperlipidemia. See (Doc. 66, at 9–19). He argues these conditions
increase his vulnerability to COVID-19.         (Id.).   Defendant has at least two health
conditions which are known risk factors relevant to COVID-19 (type II diabetes and
obesity) and one potential risk factor (hypertension).7 Hyperlipidemia is not identified
by the CDC as being relevant to COVID-19. The Court also notes defendant’s age.8
Defendant’s medical records also indicate, however, that he already contracted COVID-
19 in December 2020, remained asymptomatic, and recovered without complications.
(Doc. 72-2, at 21-22, 120). Further, defendant is now fully vaccinated against COVID-
19, having received his second dose of the Moderna vaccine on March 30, 2021. (Doc.
72–3).
         In light of the information available to the Court at this time with respect to the
COVID-19 pandemic taken with the facts here, this ground for release is unavailing.
First, defendant’s concerns about a disproportionate risk of contracting the virus are
unfounded. Defendant asserts the BOP struggled to manage the virus at his facility during
the height of the pandemic. (Doc. 66, at 6–8). Even so, there is now only one active
case of COVID-19 among the inmates at Forrest City Medium FCI.9 The COVID-19
vaccine has been accessible to inmates for months, and many inmates at defendant’s


6
    CDC, Reinfection, https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html.
7
    CDC, Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
8
     CDC,       Older      Adults,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html.
9
    COVID-19, BOP, https://www.bop.gov/coronavirus.

                                              10


       Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 10 of 18
facility have taken the vaccine.10 The waning of the pandemic generally and at Forrest
City Medium FCI specifically—attributable to the ongoing efforts of the BOP to safely
manage its facilities and administer vaccines—strongly militates against the threat that
defendant will again be exposed to the virus.
       Second, because the information currently available to the Court shows that
vaccination significantly diminishes the risk COVID-19 poses, even to those who are
more vulnerable absent the vaccine, the Court gives minimal weight to the threat COVID-
19 poses to defendant after becoming fully vaccinated.11 Further, defendant has already
contracted and recovered from COVID-19 with little to no complications. (Doc. 72-2,
at 21-22, 120). “This Court and other courts have denied compassionate release when
the defendant had only an asymptomatic or minor case of COVID-19 with no indication
that defendant’s health will deteriorate in the future.” United States v. Sampson, No. 8-
CR-2026-CJW-MAR, 2020 WL 4207555, at *4 (N.D. Iowa July 22, 2020) (compiling
cases). Thus, even if defendant was not vaccinated, the fact that defendant contracted
and recovered from COVID-19 without significant complications weighs against a finding
that extraordinary and compelling reasons exist for release. Further, defendant’s health




10
   BOP statistics indicate that 1,572 inmates between Forrest City Medium FCI and Forrest City
Low FCI (together “Forest City FCC”) are currently inoculated against COVID-19. COVID-
19, BOP, https://www.bop.gov/coronavirus. There are currently 1,415 inmates incarcerated at
Forrest City Medium FCI and 1,448 at Forrest City Low FCI.                     Statistics, BOP,
https://www.bop.gov/about/statistics. Thus, in total, the BOP has inoculated roughly 55 percent
its 2,863 inmates within the Forrest City FCC.
11
  Although hopeful that the rollout of vaccines will continue to suppress the pandemic, the Court
acknowledges the ongoing possibility of an emergent mutation or variant strain of the COVID-
19 virus. See (Docs. 66, at 17–18; 73, at 1). At this time, however, the CDC states, “So far,
studies suggest that the current authorized vaccines work on the [four] circulating variants [in
the United States.]” CDC, Variants of the Virus, https://www.cdc.gov/coronavirus/2019-
ncov/variants/variant.html. Thus, unless and until substantial information arises to the contrary,
the current threat of variants of the COVID-19 virus does not change the Court’s analysis.

                                               11


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 11 of 18
conditions are not extraordinary and compelling on their own, but rather, are fairly
commonplace.
       In sum, the threat presented by COVID-19 has greatly subsided in recent months,
defendant is fully vaccinated, and he has already recovered from his prior infection. All
these factors undermine defendant’s motion here, even accepting his stated health risks.
Thus, the Court denies defendant’s amended motion on this first basis.
              2.     Defendant’s Original Sentence
       Defendant also asserts that his current term of incarceration is the result of a
misapplication of the sentencing guidelines under the applicable law at the time of his
original sentencing, which resulted in an excessive sentence disparate from those who
were not victims of legal error. (Doc. 66, at 19–30). This circumstance, defendant
argues, compels a sentence reduction under compassionate release, essentially as a
corrective measure. (Id.); see also (Doc. 73, at 2–5). Binding precedent, however,
holds that a sentencing error is not within the meaning of “extraordinary and compelling
reasons” under Title 18, United States Code, Section 3582(c)(1)(A). United States v.
Fine, 982 F.3d 1117, 1118–19 (8th Cir. 2020).            The depth and sophistication of
defendant’s argument on this issue, however, warrants a thorough discussion with respect
to the Court’s denial of defendant’s amended motion on this basis.
       Defendant asserts the Court erroneously designated him a career offender by
misconstruing his applicable number of predicate “controlled substance offenses.” (Doc.
66, at 19–30). He alleges this error unduly enhanced his sentence and, furthermore,
precluded him from receiving a sentence reduction under Amendment 782.                    Id.
Defendant identifies two alleged errors on this issue. First, defendant contends his Iowa
convictions should only have counted as a single predicate offense under USSG Section
4A1.2(a)(2) because they arose from the same charging instrument. (Doc. 66, at 21–
22). Second, defendant argues his Illinois conviction was under a controlled substance
statute that is impermissibly broader than the applicable federal definition of a “controlled

                                             12


    Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 12 of 18
substance offense” for the purpose of Section 4B1.2’s career offender enhancement. (Id.
at 22–26). Defendant analyzes the latter issue mainly through the lens of Mathis v. United
States, 136 S.Ct. 2243 (2016), which clarified the “categorical approach” that courts use
to determine whether a prior conviction qualifies as a “controlled substance offense.” Id.
Defendant concedes, however, that Mathis merely clarified precedent which was “always
the law.” (Doc. 73, at 4). Defendant also cites United States v. Walterman, 343 F.3d
938, 940–41 (8th Cir. 2003), which found that an Iowa statute penalizing possession of
a precursor chemical not listed in the Controlled Substance Act’s “listed chemicals” was
overbroad, thus rendering Section 4B1.2(b) inapplicable. (Doc. 66, at 25–26).
       Defendant alleges he did not fully understand the errors in his case until Mathis
came down in 2016. By that time, however, the limitations period of Title 28, United
States Code, 2255(f) barred him from making a desired collateral attack. Indeed, the
Court denied his motion to vacate, set aside, or correct sentence under Section 2255 as
time-barred. Zirkelbach v. United States, No. 16-CV-1015-LRR, (Doc. 6). Now,
defendant’s argument relies on the catch-all provision in USSG Section 1B1.13
Application Note 1(D); that is, he urges the Court to grant a sentence reduction for “an
extraordinary and compelling reason other than, or in combination with” the
circumstances explicitly listed. See Crandall, 2020 WL 7080309 at *6 (clarifying that
defendants may rely on Application Note 1(D) but “should not stray far from the
categories explicitly listed; health, age, and familial circumstances”); see also, e.g.,
United States v. Urkevich, 8:03CR37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019)
(compiling cases).12 Thus, defendant essentially asks the Court to use Application Note


12
   Although not binding on defendants’ motions, the Court notes that the BOP has identified
several nonexclusive factors to determine whether “other” particularly extraordinary and
compelling reasons exist per Application Note 1(D): the defendant’s criminal and personal
history, nature of his offense, disciplinary infractions, length of sentence and amount of time
served with respect to proximity to the completion of sentence, current age and age at the time
of offense and sentencing, release plans, and “[w]hether release would minimize the severity of

                                              13


     Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 13 of 18
1(D) to circumvent the timeliness requirements that barred these arguments in his 2255
proceedings. The Court finds it inappropriate to do so.
       Compassionate release is not an end run around Section 2255.               Defendants
generally must challenge the validity of a federal conviction under Section 2255. See
Lopez-Lopez v. Sanders, 590 F.3d 905, 907 (8th Cir. 2010); Abdullah v. Hendrick, 392
F.3d 957, 959 (8th Cir. 2004); United States v. Lurie, 207 F.3d 1075, 1077–78 (8th Cir.
2000). Section 2255 upholds a robust statutory scheme carefully tailored to challenge
the legality of a sentence in a timely manner. Section 2255(h) provides for second or
successive motions under Section 2255 under certain circumstances. Section 2255(e)
contains the statute’s “saving clause,” which permits a petition under Title 28, United
States Code, Section 2241 if the defendant shows the Section 2255 remedy to be
inadequate or ineffective to test the legality of a conviction or sentence. See, e.g.,
Charles v. Chandler, 180 F.3d 753, 756–58 (6th Cir. 1999). Also, the doctrine of
equitable tolling may apply to the limitations period of Section 2255 in certain unique
circumstances. See “Equitable Tolling Applied to Limitations Period of 28 U.S.C.A. §
2255,” 16A FED. PROC., L. ED. § 41:518; see also E.J.R.E. v. United States, 453 F.3d
1094, 1098 (8th Cir. 2006).
       Given that Congress carefully designed and designated Section 2255 for courts and
defendants alike to follow in re-evaluating the validity of a sentence after it is imposed—
which includes procedural limitations periods governing the circumstances for doing so—
it is difficult to fathom that Congress also intended for Section 3582(c)(1)(A) to allow
courts and defendants to do the very same thing, yet without a limitations period. The
Eighth Circuit has addressed this issue in United States v. Fine, where a defendant sought


the offense.”        BOP Program Statement 5050.50, at 12 (2019), available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf; see Reno v. Koray, 515 U.S. 50, 61,
(1995) (holding that BOP program statements are entitled to “some deference” when they reflect
a “permissible construction of the statute”) (quotations omitted).

                                             14


    Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 14 of 18
a sentence reduction under Section 3582(c)(1)(A) on the ground that he was erroneously
designated as a career offender. The Eighth Circuit stated:
              [Defendant Fine] maintains that the district court erred in concluding
      that it could not reduce his sentence under § 3582(c)(1)(A)(i) based on his
      arguments about the proper interpretation of the career offender guideline.
      The law is unsettled in this circuit about what reasons a court may consider
      extraordinary and compelling under § 3582(c)(1)(A)(i), but we need not
      address the broader issue here. The district court considered and properly
      rejected the grounds proffered by Fine.

             Fine renews his argument that he is not a career offender under the
      guidelines. He says that his prior convictions were not for a “controlled
      substance offense.” Fine contends that the Kansas statute under which he
      was convicted is overbroad and encompasses some crimes that do not
      qualify as a controlled substance offense.

              Although Fine’s argument relies in part on decisions that were issued
      after his sentencing, including Mathis v. United States, ––– U.S. ––––, 136
      S. Ct. 2243, 195 L.Ed.2d 604 (2016), his challenge to the career offender
      determination was still a challenge to his sentence. A federal inmate
      generally must challenge a sentence through a § 2255 motion, and a post-
      judgment motion that fits the description of a motion to vacate, set aside,
      or correct a sentence should be treated as a § 2255 motion. The substance
      of Fine’s argument was available to him at sentencing, but even an
      intervening change in the law does not take a motion outside the realm of
      § 2255 when it seeks to set aside a sentence.

             Fine previously filed an unsuccessful § 2255 motion, and he did not
      seek authorization from this court to file a successive motion in this case as
      required by 28 U.S.C. § 2255(h). The district court was therefore correct
      that his challenge to the career offender determination and resulting
      sentence was an unauthorized successive motion to vacate, set aside, or
      correct a sentence.

United States v. Fine, 982 F.3d 1117, 1118–19 (8th Cir. 2020) (citations omitted).
      The United States District Court for the District of Minnesota applied Fine when
denying a defendant’s compassionate release motion where that defendant similarly
argued he was serving an invalid sentence. United States v. Logan, Case No. 97-CR-

                                           15


    Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 15 of 18
0099(3) (PJS/RLE), 2021 WL 1221481, at *5–6 (D. Minn. Apr. 1, 2021). That court
persuasively explained its reasoning:
              There is no evidence that Congress amended § 3582(c)(1) to give
       prisoners the opportunity to argue—again and again and again—that they
       should have received a shorter sentence based on the law and facts that
       existed at the time that they were sentenced. . . .

              Defendants enjoy a range of safeguards that are intended to prevent
       or correct unjust sentences, including the right to a sentencing hearing (and
       the many rights that defendants are afforded in connection with a sentencing
       hearing), the right to directly appeal a sentence, and the right to challenge
       a sentence in a § 2255 proceeding. To allow a defendant to use a
       compassionate-release request as yet another avenue to attack the legality
       or validity of a sentence would, as a practical matter, render nugatory the
       carefully crafted rules that govern those safeguards, such as rules about
       preserving issues for direct appeal, filing second or successive habeas
       petitions, and obtaining certificates of appealability.

Id.; see also United States v. Handerhan, 789 Fed. App’x 924, 926 (3rd Cir. 2019)
(“[Section] 3582(c)(1)(A) provides a mechanism to seek a reduction in the term of a
sentence, not to challenge its validity.”).
       Defendant points to two district courts that considered sentencing errors to be an
“extraordinary and compelling” reason for a reduced sentence under Section
3582(c)(1)(A)—United States v. Chavez-Chavez, No. 1:00-cr-0033-BLW, (Doc. 156) (D.
Idaho May 27, 2021) (providing no substantive analysis of the law) and United States v.
Trenkler, 1:92-cr-10369-WES, (Doc. 805) (D. Mass. May 6, 2021). (Doc. 74); see also
United States v. McGee, 992 F.3d 1035, 1046–51 (10th Cir. 2021) (holding that a district
court may consider the propriety of a defendant’s original sentence under Section
3582(c)(1)(A)(i)). These cases, however, cannot overcome the binding Eighth Circuit
precedent in Fine which mandates the opposite result.
       Defendant nevertheless argues the Court must grant a reduction here in the name
of justice, stating, “Errors like the one here, that go unnoticed by all for nearly a decade,


                                              16


    Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 16 of 18
are ‘extraordinary’; if they are not, something is wrong with the system.” (Doc. 73, at
4). As this Court has endeavored to illustrate, compassionate release is but one part of a
grander statutory system that Congress designed and by which the judicial branch is
bound. Citizens, through the political process, must petition Congress to change that
system, not the courts.
          The Court has previously expressed its skepticism of expanding compassionate
release into a discretionary parole system. Crandall, 2020 WL 7080309, at *6. Here,
in light of Fine and its underlying separation of powers rationale, the Court refuses to
expand compassionate release into an alternative habeas system.                  Doing so would
impermissibly expand this Court’s authority and undermine the system within which
Congress intentionally and explicitly established the parameters for direct appeals and
habeas petitions. This component of defendant’s amended motion ultimately functions as
an unauthorized motion to vacate, set aside, or correct a sentence under Section 2255.
See Rey v. United States, 786 F.3d 1089, 1091 (8th Cir. 2015); see also Godoski v.
United States, 304 F.3d 761, 763 (7th Cir. 2002) (“A post-conviction filing that fits the
description of § 2255 is a motion under § 2255, and subject to its restrictions, no matter
what the pleader says.”) (citation omitted, emphasis in original). Thus, the Court denies
defendant’s amended motion on this second basis. In the absence of an extraordinary and
compelling reason, the Court cannot grant compassionate release. 13




13
     In light of its conclusion, the Court need not analyze defendant’s motion under Section 3553(a).

                                                  17


        Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 17 of 18
                                  V.   CONCLUSION
      For these reasons, the Court denies defendant’s amended motion for
compassionate release. (Doc. 61). To the extent it is not superseded by his amended
motion, the Court also denies his pro se motion for compassionate release for the same
reasons. (Doc. 53). Defendant must serve the remainder of his term of incarceration as
previously directed. (Doc. 33).
      IT IS SO ORDERED this 11th day of August, 2021.



                                       _________________________
                                       C.J. Williams
                                       United States District Judge
                                       Northern District of Iowa




                                         18


    Case 2:13-cr-01001-CJW-MAR Document 75 Filed 08/11/21 Page 18 of 18
